The present application is being examined under the pre-AIA  first to invent provisions. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
- Rappaport (US 20040259554) discloses a radio wave environment analysis device configured to analyze a radio wave environment (Rappaport Abstract note: this reads on “radio waves are predicted to propagate through the environment”) corresponding to a radio wave transmitted from a wireless transmitter (Rappaport Fig. 5 Item 504 paragraph 0074) arranged within an area comprising a plurality of observation points (Rappaport paragraph 0078).
Kitayoshi (US PAT 6188356) discloses analyze the radio wave environment using a scattering body having a volume (Kitayoshi Abstract note: ground objects have volume).
 Ebata (US 20090239532) discloses the radio wave environment analysis method comprising: dividing the area into a plurality of block areas (Ebata Fig. 10 note: this reads on the grid of the area) comprising a first block area, the first block area in which the wireless transmitter (Ebata Fig. 10 Item 51 or 52) is arranged.
Sato (US 20100291878) discloses analyzing the radio wave environment using a scattering body located in the first block area (Sato paragraph 0060).
Sugahara (US 20100255803) discloses terminate the analysis (Sugahara Fig. 4 last step) of the radio environment if a difference between a first radio wave environment at each of the plurality of observation points (Sugahara Fig. 4 note: this reads on reception points) and a second radio wave environment (Sugahara Fig. 4 note: 
However, the combination of Rappaport, Kitayoshi, Ebata, Sato and Sugahara fails to teach “radio wave environment analysis device configured to analyze a radio wave environment corresponding to a radio wave transmitted from a wireless transmitter arranged within an area comprising a plurality of observation points, the radio wave environment analysis device comprising: a processor configured to analyze the radio wave environment using a scattering body having a volume of an initial value or higher; and a memory configured to store the radio wave environment at each of the plurality of observation points based on the analysis, wherein the processor is configured to: analyze the radio wave environment using a scattering body having a volume reduced by a first predetermined value, and terminate the analysis of the radio environment if a difference between a first radio wave environment at each of the plurality of observation points and a second radio wave environment at each of the plurality of observation points is equal to or lower than a second predetermined value, the first radio wave environment obtained based on an analysis using the scattering body before the volume is reduced, the second radio wave environment obtained based on an analysis using the scattering body after the volume is reduced”.
Accordingly, Applicant’s claims are allowed for these reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSINCHUN LIAO whose telephone number is (571)270-7701.  The examiner can normally be reached on Monday-Thursday, 8:00AM-4:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571)272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HSINCHUN LIAO/Primary Examiner, Art Unit 2641